  Case 4:20-cv-00953-SDJ Document 1 Filed 12/14/20 Page 1 of 12 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS



ANTHONY CAIRNS,                                      )
                                                     )
                              Plaintiff,             )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        FILE No.
TSCA-224 LIMITED PARTNERSHIP,                        )
                                                     )
                              Defendant.             )

                                            COMPLAINT

       COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel, and files

this, his Complaint against Defendant, TSCA-224 LIMITED PARTNERSHIP, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).             In support thereof, Plaintiff

respectfully shows this Court as follows:

                                           JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

TSCA-224 LIMITED PARTNERSHIP, failure to remove physical barriers to access and

violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                1
  Case 4:20-cv-00953-SDJ Document 1 Filed 12/14/20 Page 2 of 12 PageID #: 2




performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

       7.      Defendant, TSCA-224 LIMITED PARTNERSHIP (hereinafter “TSCA-224

LIMITED PARTNERSHIP”) is a Texas limited partnership that transacts business in the State of

Texas and within this judicial district.

       8.      Defendant, TSCA-224 LIMITED PARTNERSHIP, may be properly served with

process via its registered agent for service, to wit: c/o RMN Property Company, Registered

Agent, 301 S. Sherman Street, Suite 100, Richardson, TX 75081.

                                   FACTUAL ALLEGATIONS

       9.      On or about November 3, 2020, Plaintiff was a customer at “Game Stop,” a

business located at 1081 W. Main Street, Lewisville, TX 75067, referenced herein as “Game

Stop”. See Receipt attached as Exhibit 1. See also photo of Plaintiff attached as Exhibit 2.

       10.     Defendant, TSCA-224 LIMITED PARTNERSHIP, is the owner or co-owner of

the real property and improvements that Game Stop is situated upon and that is the subject of this



                                                 2
  Case 4:20-cv-00953-SDJ Document 1 Filed 12/14/20 Page 3 of 12 PageID #: 3




action, referenced herein as the “Property.”

       11.      Defendant, TSCA-224 LIMITED PARTNERSHIP, as property owner, is

responsible for complying with the ADA for both the exterior portions and interior portions of

the Property.      Even if there is a lease between Defendant, TSCA-224 LIMITED

PARTNERSHIP, and a tenant allocating responsibilities for ADA compliance within the unit the

tenant operates, that lease is only between the property owner and the tenant and does not

abrogate the Defendant’s requirement to comply with the ADA for the entire Property it owns,

including the interior portions of the Property which are public accommodations. See 28 CFR §

36.201(b).

       12.      Plaintiff’s access to Game Stop and the Property, located at 1081 W. Main Street,

Lewisville, TX 75067, Denton County Property Appraiser’s property identification number

773555 (“the Property”), and/or full and equal enjoyment of the goods, services, foods, drinks,

facilities, privileges, advantages and/or accommodations offered therein were denied and/or

limited because of his disabilities, and he will be denied and/or limited in the future unless and

until Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Property, including those set forth in this Complaint.

       13.      Plaintiff lives 14 miles from the Property.

       14.      Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property are accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property are made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       15.      Plaintiff intends on revisiting the Property to purchase goods and/or services as a



                                                  3
  Case 4:20-cv-00953-SDJ Document 1 Filed 12/14/20 Page 4 of 12 PageID #: 4




return customer as well as for Advocacy Purposes, but does not intend to re-expose himself to

the ongoing barriers to access and engage in a futile gesture of visiting the public

accommodation known to Plaintiff to have numerous and continuing barriers to access.

       16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered barriers to access at the Property, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at the Property.


                                       COUNT I
                           VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and



                                                  4
  Case 4:20-cv-00953-SDJ Document 1 Filed 12/14/20 Page 5 of 12 PageID #: 5




       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of


                                                5
  Case 4:20-cv-00953-SDJ Document 1 Filed 12/14/20 Page 6 of 12 PageID #: 6




$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again as a customer and as an independent

advocate for the disabled, in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Property, but will be unable to fully

do so because of his disability and the physical barriers to access, dangerous conditions and

ADA violations that exist at the Property that preclude and/or limit his access to the Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in

this Complaint.

       28.     Defendant, TSCA-224 LIMITED PARTNERSHIP, has discriminated against

Plaintiff (and others with disabilities) by denying his access to, and full and equal enjoyment of

the goods, services, facilities, privileges, advantages and/or accommodations of the Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       29.     Defendant, TSCA-224 LIMITED PARTNERSHIP, will continue to discriminate



                                                6
  Case 4:20-cv-00953-SDJ Document 1 Filed 12/14/20 Page 7 of 12 PageID #: 7




against Plaintiff and others with disabilities unless and until Defendant, TSCA-224 LIMITED

PARTNERSHIP, is compelled to remove all physical barriers that exist at the Property,

including those specifically set forth herein, and make the Property accessible to and usable by

Plaintiff and other persons with disabilities.

       30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Near Unit 109, the access aisle to the accessible parking space is not level due to

               the presence of an accessible ramp in the access aisle in violation of Section 502.4

               of the 2010 ADAAG standards. This violation would make it dangerous and

               difficult for Plaintiff to exit and enter their vehicle while parked at the Property.

       (ii)    Near Unit 109, the accessible curb ramp is improperly protruding into the access

               aisle of the accessible parking space in violation of Section 406.5 of the 2010

               ADAAG Standards. This violation would make it difficult and dangerous for

               Plaintiff to exit/enter their vehicle.

       (iii)   Near Unit 109, the side flares of the accessible curb ramp protrude into the

               accessible parking space making it unlevel in violation of section 502.4 of the

               2010 ADAAG standards. This violation would make it difficult and dangerous

               for Plaintiff to exit/enter their vehicle.




                                                   7
Case 4:20-cv-00953-SDJ Document 1 Filed 12/14/20 Page 8 of 12 PageID #: 8




   (iv)     Near Unit 109, the accessible ramp side flares have a slope in excess of 1:10 in

            violation of Section 406.3 of the 2010 ADAAG standards. This violation would

            make it dangerous and difficult for Plaintiff to access the units of the Property.

   (v)      Near Unit 109, there a vertical rise at the top of the accessible ramp that is

            approximately an inch, in violation of Sections 303.2 and 405.4 of the 2010

            ADAAG standards. This violation would make it dangerous and difficult for

            Plaintiff to access public features of the Property.

   (vi)     Due to a policy of not having parking stops for the parking spaces directly in front

            of the exterior access route leading to all accessible entrances of the Property, cars

            routinely pull up all the way to the curb and the "nose" of the vehicle extends into

            the access route as a result, in violation of Section 502.7 of the 2010 ADAAG

            Standards, parking spaces are not properly designed so that parked cars and vans

            cannot obstruct the required clear width of adjacent accessible routes.

   (vii)    Due to the placement of large trash cans in the accessible route, there are publicly

            accessible areas of the Property having accessible routes with clear widths below

            the minimum 36 (thirty-six) inch requirement as required by Section 403.5.1 of

            the 2010 ADAAG standards. This violation would make it dangerous and difficult

            for Plaintiff to access exterior public features of the Property. (Also add below)

   (viii)   Due to the violations stated in (vi) and (vii) above, the Property lacks a single

            accessible route connecting accessible facilities, accessible elements and/or

            accessible spaces of the Property in violation of Section 206.2.2 of the 2010

            ADAAG standards. This violation would make it difficult for Plaintiff to access

            public features of the Property.



                                               8
Case 4:20-cv-00953-SDJ Document 1 Filed 12/14/20 Page 9 of 12 PageID #: 9




   (ix)     On the accessible route directly in front of Unit 107, there is a vertical rise in

            excess of ½ inch in violation of section 303.2 of the 2010 ADAAG Standards.

            This violation would make it difficult for Plaintiff to access this publicaly

            accessible unit of the Property.

   (x)      Under the BB&T sign there are two accessible parking spaces which lack parking

            stops so that when a vehicle parks in these accessible parking spaces and pull up

            all the way, the nose of the vehicle extends over the accessible ramps blocking the

            clear 36 inch accessible route in violation of section 502.7 and 405.5 of the 2010

            ADAAG Standards. This violation would make it difficult for Plaintiff to access

            the units of the Property from these accessible parking spaces.

   (xi)     Due to the violation in (x), the Property lacks an accessible route from accessible

            parking spaces located under the BB&T sign to the accessible entrances of the

            Property in violation of Section 208.3.1 of the 2010 ADAAG standards. This

            violation would make it difficult for Plaintiff to access the units of the Property.

   (xii)    The total number of accessible parking spaces is inadequate and is in violation of

            Section 208.2 of the 2010 ADAAG standards. There are 112 total parking spaces

            on the Property requiring five (5) accessible parking spaces but there are only

            three (3) accessible parking spaces. This violation would make it difficult for

            Plaintiff to locate an accessible parking space.

   (xiii)   The Property lacks an accessible disabled parking space identified with signage as

            van accessible in violation of Section 502.6 of the 2010 ADAAG standards This

            violation would make it difficult for Plaintiff to locate an accessible parking

            space.



                                               9
 Case 4:20-cv-00953-SDJ Document 1 Filed 12/14/20 Page 10 of 12 PageID #: 10




       (xiv)   The Property lacks an accessible route from the public sidewalk to the accessible

               entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

               violation would make it difficult for Plaintiff to access the units of the Property if

               he arrived using public transportation.

       (xv)    Defendant fails to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.

       31.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       33.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.     All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

       35.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       36.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, TSCA-224

LIMITED PARTNERSHIP, has the financial resources to make the necessary modifications

since the Property is valued at $2,651,597.00 according to the Property Appraiser website.

       37.     The removal of the physical barriers and dangerous conditions present at the



                                                10
 Case 4:20-cv-00953-SDJ Document 1 Filed 12/14/20 Page 11 of 12 PageID #: 11




Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction available from the IRS for spending money on accessibility

modifications.

        38.      Upon information and good faith belief, the Property have been altered since

2010.

        39.      In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

        40.      Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

TSCA-224 LIMITED PARTNERSHIP, is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Property, including those alleged herein.

        41.      Plaintiff’s requested relief serves the public interest.

        42.      The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, TSCA-224 LIMITED PARTNERSHIP.

        43.      Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, TSCA-224 LIMITED PARTNERSHIP, pursuant to 42 U.S.C. §§

12188 and 12205.

        44.      Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, TSCA-224

LIMITED PARTNERSHIP, to modify the Property to the extent required by the ADA.

        WHEREFORE, Plaintiff prays as follows:

        (a)      That the Court find Defendant, TSCA-224 LIMITED PARTNERSHIP, in



                                                   11
Case 4:20-cv-00953-SDJ Document 1 Filed 12/14/20 Page 12 of 12 PageID #: 12




          violation of the ADA and ADAAG;

    (b)   That the Court issue a permanent injunction enjoining Defendant, TSCA-224

          LIMITED PARTNERSHIP, from continuing their discriminatory practices;

    (c)   That the Court issue an Order requiring Defendant, TSCA-224 LIMITED

          PARTNERSHIP, to (i) remove the physical barriers to access and (ii) alter the

          subject Property to make it readily accessible to and useable by individuals with

          disabilities to the extent required by the ADA;

    (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

          and costs; and

    (e)   That the Court grant such further relief as deemed just and equitable in light of the

          circumstances.

                                        Dated: December 14, 2020.

                                        Respectfully submitted,

                                        Law Offices of
                                        THE SCHAPIRO LAW GROUP, P.L.

                                        /s/ Douglas S. Schapiro
                                        Douglas S. Schapiro, Esq.
                                        State Bar No. 54538FL
                                        Attorney-in-Charge of Plaintiff
                                        The Schapiro Law Group, P.L.
                                        7301-A W. Palmetto Park Rd., #100A
                                        Boca Raton, FL 33433
                                        Tel: (561) 807-7388
                                        Email: schapiro@schapirolawgroup.com


                                        ATTORNEYS FOR PLAINTIFF
                                        ANTHONY CAIRNS




                                           12
